Name: Commission Regulation (EEC) No 2431/90 of 21 August 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for unprocessed sultanas, currants and muscatels and the amount of production aid for dried grapes
 Type: Regulation
 Subject Matter: prices;  economic policy;  foodstuff
 Date Published: nan

 22. 8 . 90 No L 228/21Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2431/90 of 21 August 1990 fixing for the 1990/91 marketing year the minimum price to be paid to producers for unprocessed sultanas, currants and muscatels and die amount of production aid for dried grapes framework of the system for the automatic dismantlement of negative monetary compensatory amounts ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the ensuing reduction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, HAS ADOPTED THIS REGULATION : Article 1 For the marketing year 1990/91 : (a) the minimum price referred to in Article 4 of Regula ­ tion (EEC) No 426/86 to be paid to producers for unprocessed dried sultanas of category 4 ; and (b) the production aid referred to in Article 5 of the same Regulation for processed dried sultanas of category 4 shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Articles 4 (4) and 6a (5) thereof, Whereas Council Regulation (EEC) No 1206/90 (3), as amended by Regulation (EEC) No 2202/90 (4), lays down general rules for the system of production aid for processed fruit and vegetables ; Whereas, under Article 6a ( 1 ) of Regulation (EEC) No 426/86, the minimum price to be paid to producers is reduced by ECU 19,941 per 100 kg per marketing year, from the 1990/91 marketing year and up to the 1993/94 marketing year ; whereas Article 6 of the said Regulation provides for the gradual introduction of a per hectare aid for the cultivation of these grapes ; Whereas Article 6a (2) of Regulation (EEC) No 426/86 lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers and, if necessary, the pattern of processing costs assessed on a flat-rate basis ; whereas a minimum import price is applicable in respect of dried grapes pursuant to Article 9 of the same Regulation ; whereas the third country price must be replaced by this price ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (*) lays down the list of prices and amounts to be divided by the reducing coefficient of 1,001712 within the Article 2 For the marketing year 1 990/91 , the minimum price for unprocessed dried grapes applicable to the other catego ­ ries of sultanas, currants and for muscatels shall be fixed on the basis of the coefficient applicable to the minimum price set out in Annex I to Commission Regulation (EEC) No 2347/84 (6), as last amended by Regulation (EEC) No 2250/88 H. Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990 .(') OJ No L 49, 27 . 2. 1986, p. 1 . 0 OJ No L 201 , 31 . 7. 1990, p. 1 . 0 OJ No L 119, 11 . 5 . 1990, p. 74. (4) OJ No L 201 , 31 . 7 . 1990, p. 4. 0 OJ No L 83, 30. 3 . 1990, p. 102. (6) OJ No L 219, 16 . 8 . 1984, p. 1 . 0 OJ No L 228, 17. 8 . 1988 , p. 5 . No L 228/22 Official Journal of the European Communities 22. 8 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Minimum price to be paid to producers Product ECU/100 kg net, ex producer Unprocessed sultanas of category 4 113,001 Production aid Product ECU/100 kg net Dried sultanas of category 4 62,952